Exhibit 10.1

GREAT BASIN SCIENTIFIC, INC.

39,200,000 Units,

Each Unit Consisting of One Share of Common Stock

and

1.5 Series E Warrants, Each Whole Series E Warrant to Purchase One Share of
Common

Stock

 

 

PLACEMENT AGENT AGREEMENT

February 19, 2016

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Dear Sirs:

1.   INTRODUCTION.      Great Basin Scientific, Inc., a Delaware corporation
(the “Company”), proposes to issue and sell to the purchasers, pursuant to the
terms and conditions of this Placement Agent Agreement (this “Agreement”) and
the Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of:
up to 39,200,000 Units (the “Units”) consisting of (i) 39,200,000 authorized but
unissued shares of common stock, par value $0.0001 per share (the “Common
Stock”), of the Company (the “Shares”) and (ii) 58,800,000 Series E Warrants
(the “Warrants”) to purchase an aggregate of up to 58,800,000 authorized but
unissued shares of Common Stock (the “Warrant Shares”). Each Unit will consist
of one Share and 1.5 Warrants. The Units, the Shares and the Warrants are
collectively referred to as the “Securities.” The Units will not be separately
issued or certificated and the Securities shall be immediately separable and
transferable upon issuance. The Warrant Shares are referred to as the “Delayed
Exercise Warrant Shares.” The form of the Warrant is attached hereto as Exhibit
B. The Company hereby confirms its agreement with Roth Capital Partners, LLC
(the “Placement Agent”) to act as Placement Agent in accordance with the terms
and conditions hereof.

2.   AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES.  On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

(a)      The Company hereby authorizes the Placement Agent to act as its
exclusive agent to solicit offers for the purchase of all or part of the
Securities from the Company in connection with the proposed offering of the
Securities (the “Offering”). Until the Closing Date (as defined in Section 4
hereof) or earlier upon termination of this Agreement pursuant to Section 9 the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase the Securities otherwise than through the
Placement Agent.



--------------------------------------------------------------------------------

(b)      The Company hereby acknowledges that the Placement Agent has agreed, as
agent of the Company, to use its reasonable efforts to solicit offers to
purchase the Securities from the Company on the terms and subject to the
conditions set forth in the Prospectus (as defined below). The Placement Agent
shall use reasonable efforts to assist the Company in obtaining performance by
each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent and accepted by the Company, but the Placement Agent shall not,
except as otherwise provided in this Agreement, be obligated to disclose the
identity of any potential purchaser or have any liability to the Company in the
event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Securities for its own account and, in soliciting purchases of the
Securities, the Placement Agent shall act solely as the Company’s agent and not
as principal.

(c)      Subject to the provisions of this Section 2, offers for the purchase of
the Securities may be solicited by the Placement Agent as agent for the Company
at such times and in such amounts as the Placement Agent deems advisable. The
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by it as agent of the
Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Securities received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
this Agreement.

(d)      The Securities are being sold to the Purchasers at the following
initial public offering price: $0.16 per Unit. The purchases of Securities by
the Purchasers shall be evidenced by the execution of Subscription Agreements by
each of the Purchasers and the Company.

(e)      As compensation for services rendered, on the Closing Date (as defined
in Section 4 hereof), the Company shall pay to the Placement Agent by wire
transfer of immediately available funds to an account or accounts designated by
the Placement Agent, a cash fee (the “Cash Fee”) in an aggregate amount equal to
five and one-quarter percent (5.25%) of the gross proceeds received by the
Company from the sale of the Securities on such Closing Date. The Cash Fee is
hereinafter referred to herein as the “Placement Fee”. The Placement Agent may
retain other brokers or dealers to act as sub-agents on its behalf in connection
with the Offering, the fees of which shall be paid out of the Placement Fee.

(f)      No Securities which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Securities shall have been
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver Securities to a Purchaser
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or expense arising from or as a
result of such default by the Company in accordance with the procedures set
forth in Section 8(c) herein.

 

-2-



--------------------------------------------------------------------------------

3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.      The Company represents
and warrants to, and agrees with, the Placement Agent and the Purchasers that:

(a)      The Company has prepared and filed in conformity with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a Registration Statement
(as hereinafter defined) on Form S-1 (File No. 333-207761) covering the offer
and sale of the Securities, which became effective on February 16, 2016 (the
“Effective Date”), including any amendments and supplements thereto as may have
been required to the date of this Agreement. The term “Registration Statement”
as used in this Agreement means the registration statement (including all
exhibits, financial schedules and all documents and information deemed to be a
part of the Registration Statement pursuant to Rule 430A under the Rules and
Regulations), as amended and/or supplemented to the date of this Agreement. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus (as defined below) has been
issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the Rules and Regulations of the
Commission, will file the Prospectus, with the Commission pursuant to Rule
424(b) under the Rules and Regulations. The term “Prospectus,” as used in
this Agreement, means the Prospectus, in the form in which it is to be filed
with the Commission pursuant to Rule 424(b) under the Rules and Regulations, or,
if the Prospectus is not to be filed with the Commission pursuant to Rule
424(b), the Prospectus in the form included as part of the Registration
Statement as of the Effective Date, except that if any revised prospectus shall
be provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Securities which differs from the Prospectus (whether
or not such revised prospectus is required to be filed by the Company pursuant
to Rule 424(b) under the Rules and Regulations), the term “Prospectus” shall
refer to such revised prospectus from and after the time it is first provided to
the Placement Agent for such use. Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 under the Rules and Regulations is hereafter
called a “Preliminary Prospectus.” Any reference herein to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-1 which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or before the last to occur of the
Effective Date, the date of the Preliminary Prospectus, or the date of the
Prospectus, and any reference herein to the terms “amend,” “amendment,” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the Effective Date, the date
of such Preliminary Prospectus or the date of the Prospectus, as the case may
be, which is incorporated by reference and (ii) any such document so filed. If
the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules and Regulations
(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.

 

-3-



--------------------------------------------------------------------------------

(b)      As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing Prospectus (as defined below), nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) under the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
documents contained in the General Disclosure Package, in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agent’s Information (as defined in
Section 17). As used in this paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 8:15 A.M., New York time, on the date of this Agreement.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Rules and Regulations relating to the Securities
in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Preliminary Prospectus, as amended
and supplemented immediately prior to the Applicable Time, including any
document incorporated by reference therein.

(c)      No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission, and each Preliminary Prospectus (if any), at the
time of filing thereof, conformed in all material respects to the requirements
of the Securities Act and the Rules and Regulations, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

 

-4-



--------------------------------------------------------------------------------

(d)      At the time the Registration Statement became or becomes effective, at
the date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at
the Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).

(e)      Each Issuer Free Writing Prospectus, if any, as of its issue date and
at all subsequent times through the completion of the public offer and sale of
the Securities or until any earlier date that the Company notified or notifies
the Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified, or did not, does not or will not include an
untrue statement of a material fact or did not, does not or will not omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

(f)      The documents incorporated by reference in the Prospectus, if any, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of
the Commission thereunder and will not contain any untrue

 

-5-



--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(g)      The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Pricing Prospectus, the Prospectus and other materials, if any, permitted under
the Securities Act and consistent with Section 5(b) below. The Company is not an
“ineligible issuer” in connection with the offering pursuant to Rules 164, 405
and 433 under the Securities Act. The Company will file with the Commission all
Issuer Free Writing Prospectuses (other than a “road show,” as defined in Rule
433(d)(8) under the Rules and Regulations), if any, in the time and manner
required under Rules 163(b)(2) and 433(d) under the Rules and Regulations.

(h)      The Company and each Subsidiary (as defined below) has been duly
organized and is validly existing in good standing (or the foreign equivalent
thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority (i) would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, assets or business or prospects of the Company or any Subsidiary,
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement, the Registration Statement, the
General Disclosure Package or the Prospectus (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any other corporation, partnership, limited
liability partnership, limited liability company, association or other entity.
Accordingly, the terms “Subsidiary” and “Subsidiaries” shall be accorded no
meaning under this Agreement but have been retained herein solely for
convenience.

(i)       The Company has the full right, power and authority to enter into this
Agreement, the Warrants and each of the Subscription Agreements and, subject to
effecting the Increased Shares Amendment with respect to the issuance of the
Delayed Exercise Warrant Shares, to perform and to discharge its obligations
hereunder and thereunder; and each of this Agreement, the Warrants and each of
the Subscription Agreements have been duly authorized, executed and delivered by
the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

(j)       The Securities have been duly authorized, and the Shares, when
issued and delivered against payment therefor as provided herein and in the
Subscription Agreements, will be validly issued, fully paid and non-assessable
and free of any preemptive or similar rights and will conform to the description
thereof contained in the Registration Statement, the General Disclosure Package
and the Prospectus. Subject to effecting the Increased Shares

 

-6-



--------------------------------------------------------------------------------

Amendment, the Delayed Exercise Warrant Shares will be duly authorized, and the
Delayed Exercise Warrant Shares, when issued and delivered upon the due exercise
of the Warrants will be validly issued, fully paid and non-assessable and free
of any preemptive or similar rights and will conform to the description thereof
contained in the Registration Statement, the General Disclosure Package and the
Prospectus. The Warrants conform to the description thereof contained in the
Registration Statement, the General Disclosure Package and the
Prospectus. Subject to effecting the Increased Shares Amendment, the Company
will have reserved a sufficient number of authorized but unissued shares of
Common Stock for the issuance of the Delayed Exercise Warrant Shares upon the
full exercise of the Warrants in accordance with their respective terms.

(k)      The Company has an authorized capitalization as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, and
all of the issued shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued in compliance with United States federal and state securities laws, and
conform to the description thereof contained in the Registration Statement, the
General Disclosure Package and the Prospectus. As of February 19, 2016, , there
were 75,031,984 shares of Common Stock issued and outstanding, 4,961 shares of
Series E Preferred Stock, par value $0.0001 per share outstanding, and an
aggregate of 91,241,507 shares of Common Stock were issuable upon the exercise
of all options and warrants and conversion of all convertible securities
outstanding as of such date. Since such date, the Company has not issued any
securities, other than Common Stock of the Company issued pursuant to the
exercise of stock options previously outstanding under the Company’s
stock incentive plans or the issuance of restricted Common Stock pursuant to
stock incentive plans. All of the Company’s options, warrants and other rights
to purchase, exchange or convert any securities for shares of the Company’s
capital stock have been duly authorized and validly issued and were issued in
compliance with United States federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
shares of capital stock, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
Subsidiary other than those described above or accurately described in the
Registration Statement, the General Disclosure Package and the Prospectus. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the Registration Statement, the General Disclosure Package and the
Prospectus, accurately and fairly present the information required to be shown
with respect to such plans, arrangements, options and rights.

(l)      All the outstanding shares of capital stock or ownership interests of
each Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable and, except to the extent set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, are owned by the
Company directly or indirectly through one or more wholly-owned Subsidiaries,
free and clear of any claim, lien, encumbrance, security interest,
restriction upon voting or transfer or any other claim of any third party.

 

-7-



--------------------------------------------------------------------------------

(m)     The execution, delivery and performance of this Agreement, the
Subscription Agreements and the Warrants by the Company, the issue and sale of
the Securities and the Delayed Exercise Warrant Shares by the Company and the
consummation of the transactions contemplated hereby and thereby will not (with
or without notice or lapse of time or both): (i) conflict with or result in a
breach or violation of any of the terms or provisions of, constitute a default
or Debt Repayment Triggering Event (as defined below) under, give rise to any
right of termination or other right or the cancellation or acceleration of any
right or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the property or assets of the Company or
any Subsidiary is subject (each, a “Contract” and, collectively, the
“Contracts”); (ii) subject to effecting the Increased Shares Amendment with
respect to the Delayed Exercise Warrant Shares only, result in any violation of
the provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any Subsidiary; or, (iii) to the Company’s
knowledge, result in the violation of any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any Subsidiary or any of
their properties or assets, except with respect to clauses (i) and (iii), any
breaches, violations or defaults which, singularly or in the aggregate, would
not have a Material Adverse Effect. A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any Subsidiary.

(n)      Except for the registration of the Securities and the Delayed Exercise
Warrant Shares under the Securities Act, and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state or foreign securities laws, the Financial
Industry Regulatory Authority, Inc. (“FINRA”) and the NASDAQ Capital Market
(“NASDAQ”) in connection with the offering and sale of the Securities and the
Delayed Exercise Warrant Shares by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with,
any court or governmental agency or body, foreign or domestic, which has not
been made, obtained or taken and is not in full force and effect, is required
for the execution, delivery and performance of this Agreement, the Subscription
Agreements and the Warrants by the Company, the offer or sale of the Securities
or the Delayed Exercise Warrant Shares or the consummation of the transactions
contemplated hereby or thereby.

(o)      Mantyla McReynolds, LLC, who has certified certain financial statements
and related schedules included in the Registration Statement, the General
Disclosure Package and the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Rules and Regulations
and the Public Company Accounting Oversight Board (United States) (the
“PCAOB”). Except as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, Mantyla McReynolds, LLC has not been engaged
by the Company to perform any “prohibited activities” (as defined in Section 10A
of the Exchange Act).

 

-8-



--------------------------------------------------------------------------------

(p)      The financial statements, together with the related notes and
schedules, included in the Registration Statement, the General Disclosure
Package and the Prospectus fairly present in all material respects the financial
position and the results of operations and changes in financial position of the
Company and its Subsidiaries and other consolidated entities at the respective
dates or for the respective periods therein specified. Such statements and
related notes and schedules have been prepared in accordance with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated by reference in the General
Disclosure Package. The financial statements, together with the related notes
and schedules, included in the Registration Statement, the General Disclosure
Package and the Prospectus comply in all material respects with the Securities
Act, the Exchange Act, and the Rules and Regulations and the rules and
regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described or included in the Registration Statement, the
General Disclosure Package or the Prospectus. There is no pro forma or as
adjusted financial information which is required to be included in the
Registration Statement, the General Disclosure Package, or the Prospectus in
accordance with the Securities Act and the Rules and Regulations which has not
been included as so required. Any pro forma and pro forma as adjusted financial
information and the related notes included in the Registration Statement, the
General Disclosure Package and the Prospectus have been properly compiled and
prepared in accordance with the applicable requirements of the Securities Act
and the Rules and Regulations and present fairly the information shown therein,
and the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

(q)      Neither the Company nor any Subsidiary has sustained, since the date of
the latest audited financial statements included or incorporated by reference in
the Registration Statement, the General Disclosure Package and the Prospectus,
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Registration Statement, the General Disclosure
Package and the Prospectus; and, since such date, there has not been any
change in the capital stock or long-term debt of the Company or any Subsidiary
or any material adverse changes, or any development involving a prospective
material adverse change, in or affecting the business, assets, management,
financial position, prospects, stockholders’ equity or results of operations of
the Company or any Subsidiary, otherwise than as set forth or contemplated in
the Registration Statement, the General Disclosure Package and the Prospectus.

(r)      Except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, there is no legal or governmental action,
suit, claim or proceeding pending to which the Company or any Subsidiary is a
party or of which any property or assets of the Company or any Subsidiary is the
subject which is required to be described in

 

-9-



--------------------------------------------------------------------------------

the Registration Statement, the General Disclosure Package or the Prospectus or
a document incorporated by reference therein and is not described therein, or
which, singularly or in the aggregate, if determined adversely to the Company or
any Subsidiary could have a Material Adverse Effect or prevent the consummation
of the transactions contemplated hereby; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(s)      Neither the Company nor any Subsidiary is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable), (ii)
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) to the Company’s knowledge, violation of any law,
ordinance, governmental rule, regulation or court order, decree or judgment to
which it or its property or assets is subject except, in the case of clauses
(ii) and (iii) of this paragraph(s), for any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.

(t)      The Company and each Subsidiary possesses all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary or desirable for the ownership of its properties or
the conduct of their respective businesses as described in the Registration
Statement, the General Disclosure Package and the Prospectus (collectively, the
“Governmental Permits”) except where any failures to possess or make the same,
singularly or in the aggregate, would not have a Material Adverse Effect. The
Company and each Subsidiary is in compliance with all such Governmental Permits,
and all such Governmental Permits are valid and in full force and effect, except
where any non-compliance or the validity or failure to be in full force and
effect would not, singularly or in the aggregate, have a Material Adverse
Effect. To the Company’s knowledge, all such Governmental Permits are free and
clear of any restriction or condition that are in addition to, or materially
different from those normally applicable to similar licenses, certificates,
authorizations and permits. Neither the Company nor any Subsidiary has received
notification of any revocation or modification (or proceedings related thereto)
of any such Governmental Permit and, to the Company’s knowledge, there is no
reason to believe that any such Governmental Permit will not be renewed.

(u)      Neither the Company nor any Subsidiary is or, after giving effect to
the sale of the Securities and the Delayed Exercise Warrant Shares and the
application of the proceeds thereof as described in the Registration Statement,
the General Disclosure Package and the Prospectus, will become an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

(v)      Neither the Company nor any Subsidiary, nor to the Company’s knowledge,
any of the Company’s and any Subsidiary’s officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of

 

-10-



--------------------------------------------------------------------------------

any security of the Company, or which caused or resulted in, or which might in
the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(w)      To the best of the Company’s knowledge, the Company and each Subsidiary
owns or possesses the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Registration Statement, the General Disclosure Package and the
Prospectus, and the Company is not aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any Subsidiary
with respect to the foregoing except for those that could not have a Material
Adverse Effect. The Intellectual Property licenses described in the Registration
Statement, the General Disclosure Package and the Prospectus are valid, binding
upon, and enforceable by or against the parties thereto in accordance with their
terms. The Company and each Subsidiary has complied in all material respects
with, and is not in breach nor has received any asserted or threatened claim of
breach of, any Intellectual Property license, and the Company has no knowledge
of any breach or anticipated breach by any other person to any Intellectual
Property license. To the best of the Company’s knowledge, the Company’s and each
Subsidiary’s business as now conducted and as proposed to be conducted does not
and will not infringe or conflict with any valid patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses or other Intellectual
Property or franchise right of any person, except for any such acts that would
not have a Material Adverse Effect. No claim has been made against the Company
or any Subsidiary alleging the infringement by the Company or any Subsidiary of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company and each Subsidiary has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, each of the Company’s and each Subsidiary’s right to own, use, or hold for
use any of the Intellectual Property as owned, used or held for use in the
conduct of its business as currently conducted. The Company and each Subsidiary
has at all times complied in all material respects with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company or any Subsidiary in
the conduct of the Company’s or any Subsidiary’s business. No claims have been
asserted or threatened against the Company or any Subsidiary alleging a
violation of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any Subsidiary in the conduct of the Company’s or any
Subsidiary’s business. The Company and each Subsidiary takes reasonable measures
to ensure that such information is protected against unauthorized access, use,
modification, or other misuse.

 

-11-



--------------------------------------------------------------------------------

(x)      The Company and each Subsidiary has good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the General Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

(y)      No organized labor disturbance by the employees of the Company or any
Subsidiary exists or, to the best of the Company’s knowledge, is imminent, and
the Company has no actual knowledge of any existing or imminent labor
disturbance by the employees of any of its or any Subsidiary’s principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company or any Subsidiary plans to terminate employment with the Company or
any Subsidiary.

(z)      No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary which could,
singularly or in the aggregate, have a Material Adverse Effect. Each employee
benefit plan of the Company or any Subsidiary is in compliance in all material
respects with applicable law, including ERISA and the Code. The Company and each
Subsidiary has not incurred and could not reasonably be expected to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could, singularly or in
the aggregate, cause the loss of such qualification to the extent such loss
would have a Material Adverse Effect.

(aa)     To the best of the Company’s knowledge, the Company and each Subsidiary
is in compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its businesses

 

-12-



--------------------------------------------------------------------------------

(“Environmental Laws”), except where the failure to comply would not, singularly
or in the aggregate, have a Material Adverse Effect. There has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other
hazardous substances regulated by Environmental Laws (“Hazardous Substances”) by
or caused by the Company or any Subsidiary (or, to the Company’s knowledge and
without independent investigation, any other entity for whose acts or omissions
the Company or any Subsidiary is or may otherwise be liable) upon any of the
property now or previously owned or leased by the Company or any Subsidiary, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability, except for any violation
or liability which would not have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; to the Company’s actual
knowledge and without independent investigation, there has been no disposal,
discharge, emission or other release onto property now leased by the Company or
any Subsidiary or into the environment surrounding such property of any
Hazardous Substance, except for any such disposal, discharge, emission, or other
release in violation of Environmental Laws which would not have, singularly or
in the aggregate with all such discharges and other releases, a Material Adverse
Effect.

(bb)     The Company and each Subsidiary (i) has timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) has paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company or any Subsidiary is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of its knowledge, proposed against any of them, except
those, in each of the cases described in clauses (i), (ii) and (iii) of this
paragraph (bb), that would not, singularly or in the aggregate, have a Material
Adverse Effect. The Company and each Subsidiary has not engaged in any
transaction which is a corporate tax shelter or which could be characterized as
such by the Internal Revenue Service or any other taxing authority. The accruals
and reserves on the books and records of the Company in respect of tax
liabilities for any taxable period not yet finally determined are adequate to
meet any assessments and related liabilities for any such period, and since
December 31, 2008, the Company and each Subsidiary has not incurred any
liability for taxes other than in the ordinary course.

(cc)     The Company and each Subsidiary carries, or is covered by, insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is adequate in the good
faith opinion of Company management for the conduct of their respective
businesses and the value of its properties and, to its knowledge, as is
customary for companies engaged in similar businesses in similar industries. The
Company has no reason to believe that it or any Subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct their respective businesses as now conducted and at a
cost that would not result in a Material Adverse Effect. Neither the Company nor
any Subsidiary has been denied any insurance coverage that it has sought or for
which it has applied.

 

-13-



--------------------------------------------------------------------------------

(dd)     The Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

(ee)     The minute books of the Company and each Subsidiary have been made
available to the Placement Agent and counsel for the Placement Agent, and such
books (i) contain a complete summary in all material respects of all meetings
and actions of the board of directors (including each board committee) and
stockholders of the Company and each Subsidiary (or analogous governing bodies
and interest holders, as applicable), since January 1, 2012 through the date of
the latest meeting and action, and (ii) accurately, in all material respects,
reflect all transactions referred to in such minutes.

(ff)      There is no franchise, lease, contract, agreement or document required
by the Securities Act or by the Rules and Regulations to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement, the General Disclosure Package and the Prospectus or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the Registration Statement, the General Disclosure Package and the
Prospectus, no such franchise, lease, contract or agreement has been suspended
or terminated for convenience or default by the Company or any Subsidiary or any
of the other parties thereto, and neither the Company nor any Subsidiary has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or termination, except for such pending or
threatened suspensions or terminations that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.

(gg)     No relationship, direct or indirect, exists between or among the
Company and any Subsidiary on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any Subsidiary or any of their affiliates on the other hand, which is
required to be described in the Registration Statement, the General Disclosure
Package and the Prospectus or a document incorporated by reference therein and
which is not so described.

 

-14-



--------------------------------------------------------------------------------

(hh)    No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any Subsidiary because of the
filing or effectiveness of the Registration Statement or otherwise, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, there are no persons with registration rights or
similar rights to have any securities registered by the Company or any
Subsidiary under the Securities Act.

(ii)      Neither the Company nor any Subsidiary owns any “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

(jj)      Except for this Agreement, neither the Company nor any Subsidiary is a
party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities or the Delayed Exercise Warrant Shares or
any transaction contemplated by this Agreement, the Registration Statement, the
General Disclosure Package or the Prospectus.

(kk)    No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement, the General Disclosure Package or the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(ll)      The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on NASDAQ, and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or removal from listing of the Common Stock from the
NASDAQ, nor has the Company received any notification that the SEC or the NASDAQ
Stock Market is contemplating terminating such registration or listing, except
for the deficiency letters received from NASDAQ as described in the Registration
Statement, the General Disclosure Package and the Prospectus. The Company has
obtained or will have obtained, or has made or will have made, as applicable,
all necessary consents, approvals, authorizations or orders of, or filing,
notification or registration with, the NASDAQ required for the listing of
the Shares on the NASDAQ. Promptly upon effecting the Increased Shares
Amendment, The Company will obtain or make, as applicable, all

 

-15-



--------------------------------------------------------------------------------

necessary consents, approvals, authorizations or orders of, or filing,
notification or registration with, the NASDAQ required for the listing of
the Delayed Exercise Warrant Shares on the NASDAQ.

(mm)  The Company is in material compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all applicable rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”).

(nn)    Neither the Company nor any Subsidiary, nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any Subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any law (including the
Foreign Corrupt Practices Act of 1977, as amended) or of the character required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus or a document incorporated by reference therein.

(oo)    There are no transactions, arrangements or other relationships between
and/or among the Company or any Subsidiary, any of their affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement, the General Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.

(pp)    There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

(qq)    The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

(rr)     The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules
and regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

(ss)     Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is

 

-16-



--------------------------------------------------------------------------------

currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(tt)        Neither the Company, nor any Subsidiary, nor any of their affiliates
(within the meaning of FINRA Rule 5121(b)(1)(a)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section l(ee) of the By-laws of FINRA)
of, any member firm of FINRA.

(uu)       All preclinical and clinical studies conducted by or on behalf of the
Company or any Subsidiary that are material to the Company and its Subsidiaries,
taken as a whole, are described in the Registration Statement, the General
Disclosure Package and the Prospectus. To the Company’s knowledge, after
reasonable inquiry, the clinical and preclinical studies conducted by or on
behalf of the Company or any Subsidiary that are described in the Registration
Statement, the General Disclosure Package or the Prospectus or the results of
which are referred to in the Registration Statement, the General Disclosure
Package or the Prospectus were and, if still ongoing, are being conducted in
material compliance with all laws and regulations applicable thereto in the
jurisdictions in which they are being conducted and with all laws and
regulations applicable to preclinical and clinical studies from which data will
be submitted to support marketing approval. The descriptions in the Registration
Statement, the General Disclosure Package and the Prospectus of the results of
such studies are accurate and complete in all material respects and fairly
present the data derived from such studies, and the Company has no knowledge of
any large well-controlled clinical study the aggregate results of which are
inconsistent with or otherwise call into question the results of any clinical
study conducted by or on behalf of the Company or any Subsidiary that are
described in the Registration Statement, the General Disclosure Package or the
Prospectus or the results of which are referred to in the Registration
Statement, the General Disclosure Package or the Prospectus. Except as disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received any written notices or statements from
the United States Food and Drug Administration (the “FDA”), the European
Medicines Agency (“EMEA”) or any other governmental agency or authority
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any clinical or preclinical
studies that are described in the Registration Statement, the General Disclosure
Package or the Prospectus or the results of which are referred to in the
Registration Statement, the General Disclosure Package or the Prospectus General
Disclosure Package. The Company has not received and is otherwise not aware of
any notices, correspondence or other communication from the FDA, the EMEA or
other governmental regulatory agency or subdivision thereof, or any
institutional or ethical review boards, asserting non-compliance with any
applicable statutes, rules, regulations, orders, or other laws.

(vv)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company has not received any written
notices or statements from the FDA, the EMEA or any other governmental agency,
and otherwise has no knowledge or

 

-17-



--------------------------------------------------------------------------------

reason to believe, that (i) any new drug application or marketing authorization
application for any product or potential product of the Company or any
Subsidiary is or has been rejected or determined to be non-approvable or
conditionally approvable; (ii) a delay in time for review and/or approval of a
marketing authorization application or marketing approval application in any
other jurisdiction for any product or potential product of the Company or any
Subsidiary is or may be required, requested or being implemented; (iii) one or
more clinical studies for any product or potential product of the Company or any
Subsidiary shall or may be requested or required in addition to any clinical
studies described in the Registration Statement, the General Disclosure Package
or the Prospectus as a precondition to or condition of issuance or maintenance
of a marketing approval for such product or potential product; (iv) any license,
approval, permit or authorization to conduct any clinical trial of or market any
product or potential product of the Company or any Subsidiary has been, will be
or may be suspended, revoked, modified or limited, except in the cases of
clauses (i), (ii), (iii) and (iv) where such rejections, determinations, delays,
requests, suspensions, revocations, modifications or limitations would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(ww)  Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, to the Company’s knowledge, any preclinical and
clinical testing, application for marketing approval of, manufacture,
distribution, promotion and sale of the products and potential products of the
Company or any Subsidiary is in compliance, in all material respects, with all
laws, rules and regulations applicable to such activities, including without
limitation applicable good laboratory practices, good clinical practices and
good manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the Registration Statement, the General Disclosure Package and the
Prospectus are accurate in all material respects. Except to the extent disclosed
in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received notice of adverse finding, warning
letter or clinical hold notice from the FDA or any non-U.S. counterpart of any
of the foregoing, or any untitled letter or other correspondence or notice from
the FDA or any other governmental authority or agency or any institutional or
ethical review board alleging or asserting noncompliance with any law, rule or
regulation applicable in any jurisdiction, except notices, letters, and
correspondences and non-U.S. counterparts thereof alleging or asserting such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any Subsidiary has, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter, investigator notice, or other notice or action
relating to an alleged or potential lack of safety or efficacy of any product or
potential product of the Company or any Subsidiary, any alleged product defect
of any product or potential product of the Company or any Subsidiary, or any
violation of any material applicable law, rule, regulation or any clinical trial
or marketing license, approval, permit or authorization for any product or
potential product of the Company or any Subsidiary, and the Company is not aware
of any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA, the EMEA or any
other governmental agency or authority or any

 

-18-



--------------------------------------------------------------------------------

institutional or ethical review board or other non-governmental authority
intends to impose, require, request or suggest such notice or action. The
pre-clinical or clinical studies, tests, investigations, and trials conducted by
or on behalf of the Company or any Subsidiary that are described in the
Registration Statement, the General Disclosure Package or the Prospectus were
and, if still in progress, are being, conducted in compliance with all
applicable U.S. and foreign statutes, rules, regulations, orders, or other laws,
and, for any data to be submitted to the FDA pursuant to such studies, all
applicable Good Laboratory Practices and Good Clinical Practices in all material
respects.

(xx)    Any certificate signed by or on behalf of the Company and delivered to
the Placement Agent or to counsel for the Placement Agent shall be deemed to be
a representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.

4.   THE CLOSING.    The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 11:00 A.M., New York time, on February 24, 2016 (the “Closing
Date”) at the office of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New
York, New York 10020.

5.   FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:

(a)      To prepare the Rule 462(b) Registration Statement, if necessary, in a
form approved by the Placement Agent and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Placement Agent containing information previously omitted
at the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) under
the Rules and Regulations not later than the second (2nd) business day following
the execution and delivery of this Agreement or, if applicable, such earlier
time as may be required by Rule 430A under the Rules and Regulations; until such
time as the distribution of the Securities is complete (the “Completion Date”),
to notify the Placement Agent immediately of the Company’s intention to file or
prepare any supplement or amendment to any Registration Statement or to
the Prospectus and to make no amendment or supplement to the Registration
Statement, the General Disclosure Package or to the Prospectus to which the
Placement Agent shall reasonably object by notice to the Company after a
reasonable period to review; until the Completion Date, to advise the Placement
Agent, promptly after it receives notice thereof, of the time when any amendment
to any Registration Statement has been filed or becomes effective or any
supplement to the General Disclosure Package or the Prospectus or any amended
Prospectus has been filed and to furnish the Placement Agent copies thereof; to
file promptly all material required to be filed by the Company with the
Commission pursuant to Rule 433(d) or 163(b)(2), as the case may be; to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for
so long as the delivery of a prospectus (or in lieu thereof, the notice referred
to in Rule 173(a) under the Rules and Regulations) is required in connection
with the offering or sale of the Securities; to advise the Placement Agent,
promptly after it receives notice thereof, of the issuance by the

 

-19-



--------------------------------------------------------------------------------

Commission of any stop order or of any order preventing or suspending the use of
any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement, the General
Disclosure Package or the Prospectus or for additional information; and, in the
event of the issuance of any stop order or of any order preventing or suspending
the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus or suspending any such qualification, and promptly to use its best
efforts to obtain the withdrawal of such order.

(b)      The Company represents and agrees that, unless it obtains the prior
consent of the Placement Agent, it has not made and will not make any offer
relating to the Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus included in Schedule A hereto. The Company represents that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an Issuer Free Writing Prospectus, comply with the requirements of Rules 164
and 433 under the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in the Placement Agent or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.

(c)      If at any time until the Completion Date, when a Prospectus relating to
the Securities is required to be delivered under the Securities Act, any event
occurs or condition exists as a result of which the Prospectus, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, or the
Registration Statement, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein not misleading, or if for any other reason it is
necessary at any time to amend or supplement any Registration Statement or the
Prospectus to comply with the Securities Act or the Exchange Act, the Company
will promptly notify the Placement Agent, and upon the Placement Agent’s
request, the Company will promptly prepare and file with the Commission, at the
Company’s expense, an amendment to the Registration Statement or an amendment or
supplement to the Prospectus that corrects such statement or omission or
effects such compliance and will deliver to the Placement Agent, without charge,
such number of copies thereof as the Placement Agent may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by the Placement Agent.

(d)      If the General Disclosure Package is being used to solicit offers to
buy the Securities at a time when the Prospectus is not yet available to
prospective purchasers and

 

-20-



--------------------------------------------------------------------------------

any event shall occur as a result of which, in the judgment of the Company or in
the reasonable opinion of the Placement Agent, it becomes necessary to amend or
supplement the General Disclosure Package in order to make the statements
therein, in the light of the circumstances then prevailing, not misleading, or
to make the statements therein not conflict with the information contained or
incorporated by reference in the Registration Statement then on file and not
superseded or modified, or if it is necessary at any time to amend or supplement
the General Disclosure Package to comply with any law, the Company promptly will
either (i) prepare, file with the Commission (if required) and furnish to the
Placement Agent and any dealers an appropriate amendment or supplement to
the General Disclosure Package or (ii) prepare and file with the Commission an
appropriate filing under the Exchange Act which shall be incorporated by
reference in the General Disclosure Package so that the General Disclosure
Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.

(e)       If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, any Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company has
promptly notified or will promptly notify the Placement Agent so that any use of
the Issuer Free Writing Prospectus may cease until it is amended or supplemented
and has promptly amended or will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).

(f)       To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.

(g)      To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Placement Agent in New York City
such number of the following documents as the Placement Agent shall reasonably
request: (i) conformed copies of the Registration Statement as originally
filed with the Commission (in each case excluding exhibits), (ii) each
Preliminary Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i),
(ii), (iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M.,
New York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any

 

21



--------------------------------------------------------------------------------

amendment to the Registration Statement (excluding exhibits), (vi) any amendment
or supplement to the General Disclosure Package or the Prospectus (the delivery
of the documents referred to in clauses (v) and (vi) of this paragraph (g) to be
made not later than 10:00 A.M., New York City time, on the business day
following the date of such amendment or supplement) and (vii) any document
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vii) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such document).

(h)      To make generally available to its stockholders as soon as practicable,
but in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) under the Rules and
Regulations), an earnings statement of the Company and any Subsidiary (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its stockholders as soon as practicable after the end of
each fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and as soon as
possible after each of the first three fiscal quarters of each fiscal year
(beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.

(i)       To take promptly from time to time such actions as the Placement Agent
may reasonably request to qualify the Securities and the Delayed Exercise
Warrant Shares for offering and sale under the securities or Blue Sky laws of
such jurisdictions (domestic or foreign) as the Placement Agent may designate
and to continue such qualifications in effect, and to comply with such laws, for
so long as required to permit the offer and sale of the Securities and the
Delayed Exercise Warrant Shares in such jurisdictions; provided that the Company
shall not be obligated to qualify as foreign corporations in any jurisdiction in
which they are not so qualified or to file a general consent to service of
process in any jurisdiction.

(j)       To the extent not available on the Commission’s EDGAR system or any
successor system, during the period of two (2) years from the date hereof, to
deliver to the Placement Agent, (i) as soon as they are available, copies of all
reports or other communications furnished to stockholders (other than reports,
proxy statements and other information that is electronically filed with the
Commission via EDGAR or any successor system), and (ii) as soon as they are
available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Company’s securities are listed or quoted.

(k)      That the Company will not, for a period of ninety (90) days from the
date of the Prospectus (the “Lock-Up Period”), without the prior written consent
of the Placement Agent, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than: (i) the Company’s sale of the Securities and the

 

-22-



--------------------------------------------------------------------------------

Delayed Exercise Warrant Shares hereunder and any exercise of the Warrants; (ii)
the issuance of restricted Common Stock or options to acquire Common Stock
pursuant to the Company’s employee benefit plans, qualified stock option plans
or other employee compensation plans as such plans are in existence on the date
hereof and described in the Prospectus; and (iii) the issuance of Common Stock
pursuant to the valid exercises of options, warrants, convertible securities or
rights outstanding on the date hereof. The Company will cause each executive
officer, director, stockholder, optionholder and warrantholder listed in
Schedule B to furnish to the Placement Agent, on or prior to the date of this
Agreement, a letter, substantially in the form of Exhibit C hereto,
pursuant to which each such person shall agree, among other things, not to
directly or indirectly offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, not
to engage in any swap or other agreement or arrangement that transfers, in whole
or in part, directly or indirectly, the economic risk of ownership of Common
Stock or any such securities and not to engage in any short selling of any
Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of the Placement Agent, subject to certain other
exceptions provided for in such letter. The Company also agrees that during such
period, the Company will not file any registration statement, preliminary
prospectus or prospectus, or any amendment or supplement thereto, under the
Securities Act for any such transaction or which registers, or offers for sale,
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, except for a registration statement on Form S-8 relating to
employee benefit plans or registration statement required by the registration
rights agreement between the Company and the purchasers of its convertible notes
and Series D Warrants dated December 30, 2015, as amended.

(l)      Until the Completion Date, to supply the Placement Agent with copies of
all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Securities under the
Securities Act or the Registration Statement, any Preliminary Prospectus or the
Prospectus, or any amendment or supplement thereto or document incorporated by
reference therein.

(m)    Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.

(n)     Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.

(o)     Until the Completion Date, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with

 

-23-



--------------------------------------------------------------------------------

one or more other persons, bid for or purchase, for any account in which it or
any of its affiliated purchasers has a beneficial interest, any Securities, or
attempt to induce any person to purchase any Securities; and not to, and to
cause its affiliated purchasers not to, make bids or purchase for the purpose of
creating actual, or apparent, active trading in or of raising the price of the
Securities.

(p)     Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.

(q)     To at all times comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act in effect from time to time.

(r)     To apply the net proceeds from the sale of the Securities as set forth
in the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”

(s)     To use its best efforts to list and maintain the listing, subject to
notice of issuance, the Common Stock on the NASDAQ or another national
securities exchange.

(t)      To use its best efforts to assist the Placement Agent with any filings
with FINRA and obtaining clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agent.

(u)     To use its best efforts to do and perform all things required to be done
or performed under this Agreement by the Company prior to the Closing Date and
to satisfy all conditions precedent to the delivery of the Securities.

(v)     Promptly following the Issuance Date (as defined in the Warrants), the
Company shall take all corporate action necessary to call a meeting of its
stockholders (which may be its annual meeting) (the “Stockholders Meeting”),
which shall occur not later than May 16, 2016, for the purpose of seeking
approval of the Company’s stockholders to (i) approve the issuance of shares of
common stock issuable upon the exercise of the Warrants pursuant to the
applicable rules and regulations of the NASDAQ Capital Market (the “Warrant
Exercise Approval”) and (ii) amend the Company’s Seventh Amended and Restated
Certificate of Incorporation (the “Certificate of Incorporation”) to effect an
increase in the Company’s authorized Common Stock either by (A) effecting a
reverse split of its outstanding Common Stock and/or (B) increasing the
authorized number of shares of Common Stock, in either case, so as to permit the
exercise in full of the Warrants (the “Increased Shares Amendment”). In
connection therewith, the Company will as soon as reasonably practicable after
the Issuance Date file with the SEC proxy materials (including a proxy statement
and form of proxy) for use at the Stockholders Meeting and, after receiving and
promptly responding to any comments of the SEC thereon, shall as soon as
reasonably practicable mail such proxy materials to the stockholders of the
Company. The Company will comply with Section 14(a) of the Exchange Act and the
rules promulgated thereunder in relation to any proxy statement (as amended or
supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and the
Proxy Statement shall not, on the date that the Proxy

 

-24-



--------------------------------------------------------------------------------

Statement (or any amendment thereof or supplement thereto) is first mailed to
stockholders or at the time of the Stockholders Meeting, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies or the Stockholders
Meeting which has become false or misleading. If the Company should discover at
any time prior to the Stockholders Meeting, any event relating to the Company or
its subsidiaries or any of their respective affiliates, officers or directors
that is required to be set forth in a supplement or amendment to the Proxy
Statement, in addition to the Company’s obligations under the Exchange Act, the
Company will promptly inform the Placement Agent thereof. The Board of Directors
shall recommend to the Company’s stockholders that the stockholders vote in
favor of both the Warrant Exercise Approval and the Increased Shares Amendment
at the Stockholders Meeting and take all commercially reasonable action
(including, without limitation, the hiring of a proxy solicitation firm of
nationally recognized standing) to solicit the approval of the stockholders for
both the Warrant Exercise Approval and the Increased Shares Amendment. No later
than two (2) business days following stockholder approval of the Increased
Shares Amendment, the Company shall file with the Secretary of State of Delaware
a certificate of amendment to the Certificate of Incorporation to effect the
Increased Shares Amendment, which certificate of amendment shall provide that it
shall become immediately effective upon filing or such later date as may be
required to comply with NASDAQ rules. The Company shall issue a press release
announcing the effectiveness of the Increased Shares Amendment no later than one
(1) business day after such filing. The date on which the Increased Shares
Amendment becomes effective is referred to herein as the “Authorized Shares
Increase Date.” The date on which the Warrant Exercise Approval becomes
effective is referred to herein as the “Authorized Issuance Date”).

(w)      In the event that the Increased Shares Amendment is not approved by the
stockholders of the Company in accordance with applicable law and the
requirements of the Company’s certificate of incorporation and bylaws on or
before the first anniversary of the Issuance Date (the “Deadline Date”), the
Holders (as defined in the Warrants) of the Warrants shall be entitled to
receive an aggregate cash payment, as liquidated damages and not as a penalty,
in an aggregate amount of $750,000 (the “Liquidated Damages Amount”). Not later
than the close of business on the Deadline Date, the Company shall irrevocably
deposit the Liquidated Damages Amount with an escrow agent reasonably acceptable
to the Placement Agent (the “Escrow Agent”), the Liquidated Damages Amount to be
held in trust for the benefit of the Holders of the Warrants entitled to payment
thereof as provided in this paragraph. The Escrow Agent shall fix or cause to be
fixed a record date (the “Record Date”) for determining the Holders of the
Warrants entitled to payment of the Liquidated Damages Amount and a payment date
(the “Payment Date”) on which the Liquidated Damages Amount is to be paid to
such Holders. No Payment Date may be less than 15 days or more than 30 days
after the Record Date. At least 15 days before the Record Date, the Escrow Agent
shall mail or cause to be mailed, first-class postage prepaid, to each record
Holder of Warrants, with a copy to the Company, a notice at the Holder’s address
as it appears in the Escrow Agent’s books and records, setting forth the Record
Date, the Payment Date and an estimate of the Per Warrant Amount (as defined in
the following sentence). On the Payment Date, the Escrow Agent shall pay to each
record Holder of Warrants at the close of business on the Record Date (each, a
“Record Holder”) an amount equal to (A) the

 

-25-



--------------------------------------------------------------------------------

quotient obtained by dividing (i) the Liquidated Damages Amount by (ii) the
number of Warrant Shares issuable upon the exercise of all of the Warrants
outstanding on the Record Date (the “Per Warrant Amount”), times (B) the number
of Warrant Shares issuable upon the exercise of the Warrants held by the Record
Holder as of the close of business on the Record Date, in each case without
giving effect to any limitation on exercise imposed pursuant to Section 1(f) of
the Warrants. Any such payment shall be by check payable to the order of the
Record Holder unless otherwise requested by such Record Holder.

(x)      No later than five (5) business days after the later of the Authorized
Issuance Date and the Authorized Shares Increase Date, the Company shall file
with the SEC a registration statement (which shall be on Form S-3 unless the
Company is not then eligible to use Form S-3 to register the Delayed Exercise
Warrant Shares) for the registration under the Securities Act of the Delayed
Exercise Warrant Shares (the “Additional Registration Statement”), and it shall
take such reasonable action as is necessary to qualify for sale, in those states
in which the Warrants were initially offered by the Company, the Delayed
Exercise Warrant Shares, provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Company would be
subject to service of general process or to taxation as a foreign corporation
doing business in such jurisdiction. The Company shall use its commercially
reasonable efforts to cause the Additional Registration Statement to become
effective as promptly as practicable and in no event later than the time that
the Warrants first become exercisable in accordance with their terms and shall
use its commercially reasonable efforts to maintain the effectiveness and
availability of such registration statement until the earlier of (i) the
expiration of the Warrants in accordance with their terms or (ii) the time the
Warrants are no longer outstanding. The Company shall take all commercially
reasonable action to include the Delayed Exercise Warrant Shares for listing on
NASDAQ on or prior to the date that the Warrants first become exercisable in
accordance with their terms.

Notwithstanding the provisions of this Section 5(y), the Company shall not be
required to file or maintain the effectiveness of an Additional Registration
Statement in the event that the Company delivers to the Placement Agent and the
Holders of Warrants an opinion (in form and substance reasonably satisfactory to
the Placement Agent) of outside counsel to the Company reasonably satisfactory
to the Placement Agent to the effect that the issuance of the Delayed Exercise
Warrant Shares to the Holders of the Warrants is exempt from the registration
requirements of the Securities Act and may be freely resold by any Holder of
Warrants that is not an affiliate of the Company at the time of exercise without
further registration under the Securities Act pursuant to either (i) a cashless
exercise effected pursuant to the terms of the Warrants or (ii) an exemption
from registration under the Securities Act (the “Opinion of Counsel”). In the
event that the Company determines that it does not wish to file and maintain the
effectiveness of an Additional Registration Statement in compliance with the
terms of this paragraph and delivers the Opinion of Counsel, no later than two
(2) business days after the delivery of such Opinion of Counsel, the Company
shall issue a press release announcing that it has determined not to file and
maintain the effectiveness of an Additional Registration Statement, and
explaining in reasonable detail the basis on which the Warrant Shares may be
issued to and freely resold by the Holder upon the exercise of the Warrants. Any
exercise of the Warrants after the issuance of such press release shall only be
effected by cashless exercise as provided in Section 1(d) of the Warrants.

 

-26-



--------------------------------------------------------------------------------

6.    PAYMENT OF EXPENSES.    The Company agrees to pay, or reimburse if paid by
the Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
the Delayed Exercise Warrant Shares to the Purchasers, and any taxes payable in
that connection; (b) the costs incident to the registration of the Securities
and the Delayed Exercise Warrant Shares under the Securities Act, to the extent
applicable; (c) the costs incident to the preparation, printing and distribution
of the Registration Statement, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, telex or other means of
communications; (d) the filing fees and other costs (excluding fees and expenses
of counsel for the Placement Agent, if any) of any required review by FINRA of
the terms of the sale of the Securities and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the filing fees and other costs
(excluding fees and expenses of counsel to the Placement Agent, if applicable)
of qualifying the Securities and the Delayed Exercise Warrant Shares under the
securities laws of the several jurisdictions as provided in Section 5(i) and of
preparing, printing and distributing wrappers, Blue Sky Memoranda and Legal
Investment Surveys; (g) the cost of preparing and printing stock certificates
and Warrant agreements; (h) all fees and expenses of the registrar and transfer
agent of the Common Stock and any registrar and transfer agent of the Warrants;
and (i) all other costs and expenses of the Company incident to the offering of
the Securities or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
reasonable documented expenses incurred by Company personnel in connection with
any “road show” including, without limitation, any expenses advanced by the
Placement Agent on the Company’s behalf (which will be promptly reimbursed));
provided that, except to the extent otherwise provided in this Section 6 and in
Sections 8 and 10, the Placement Agent shall pay its own costs and expenses. In
addition, the Company will reimburse the Placement Agent for its reasonable
out-of-pocket expenses, including legal fees and disbursements of its counsel in
connnection with the purchase and sale of the Securities and the Delayed
Exercise Warrant Shares contemplated hereby; provided that such reimbursement
obligation shall not exceed $125,000 in the aggregate.

 

-27-



--------------------------------------------------------------------------------

7.  CONDITIONS TO THE OBLIGATIONS OF THE COMPANY, THE PLACEMENT AGENT AND THE
PURCHASERS, AND THE SALE OF THE SHARES AND THE WARRANTS. The obligations of the
Company hereunder and under the Subscription Agreements, and the Closing of the
sale of the Securities, are subject to the condition that NASDAQ determine that
the Offering qualifies as a “public offering” pursuant to NASDAQ Marketplace
Rule 5635(d) and NASDAQ Interpretation IM-5635-3. The respective obligations of
the Placement Agent hereunder and the Purchasers under the Subscription
Agreements, and the Closing of the sale of the Securities, are subject to the
accuracy, when made and as of the Applicable Time and on the Closing Date, of
the representations and warranties of the Company contained herein, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a)      No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any
Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or any part thereof shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and all requests for
additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent; the Rule 462(b) Registration Statement, if any, each Issuer
Free Writing Prospectus, if any, and the Prospectus shall have been filed with
the Commission within the applicable time period prescribed for such filing by,
and in compliance with, the Rules and Regulations and in accordance
with Section 5(a) and the Rule 462(b) Registration Statement, if any, shall have
become effective immediately upon its filing with the Commission; and FINRA
shall have raised no objection to the fairness and reasonableness of the terms
of this Agreement or the transactions contemplated hereby.

(b)      The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances
in which they were made, not misleading.

(c)      All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Securities, the Delayed Exercise Warrant Shares, the
Registration Statement, the General Disclosure Package, each Issuer Free Writing
Prospectus, if any, and the Prospectus and all other legal matters relating to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

-28-



--------------------------------------------------------------------------------

(d)      (i) Dorsey & Whitney LLP shall have furnished to the Placement Agent,
such counsel’s written opinion and negative assurances statement, as counsel to
the Company, addressed to the Placement Agent and dated the Closing Date, in a
form reasonably acceptable to the Placement Agent and its counsel, subject to
reasonably acceptable qualifications, limitations and assumptions.

(ii) Banks, Gilson & Lione LLP shall have furnished to the Placement Agent, such
counsel’s opinion and negative assurance letter, as intellectual property
counsel to the Company, dated the Closing Date, and addressed to the Placement
Agent, in a form and substance reasonably satisfactory to the Placement Agent
and its counsel.

(e)      The Placement Agent shall have received a letter of Mantyla McReynolds,
LLC, on the date hereof and on the Closing Date, addressed to the Placement
Agent, confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualifications of accountants under Rule 2-01 of
Regulation S-X of the Commission, and confirming, as of the date of each such
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
General Disclosure Package, as of a date not prior to the date hereof or more
than five days prior to the date of such letter), the conclusions and findings
of said firm with respect to the financial information and other matters
required by the Placement Agent.

(f)      The Company shall have furnished to the Placement Agent a certificate,
dated the Closing Date, of its Chief Executive Officer, its President or a Vice
President and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements
therein not misleading, and the General Disclosure Package, as of the Applicable
Time and as of the Closing Date, any Permitted Free Writing Prospectus as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the General Disclosure Package or the Prospectus, (iii) to the best of their
knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure

 

-29-



--------------------------------------------------------------------------------

Package and the Prospectus, any material adverse change in the financial
position or results of operations of the Company or any Subsidiary, or any
change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company or any Subsidiary when
taken as a whole, except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(g)      Since the date of the latest audited financial statements included in
the Registration Statement, the General Disclosure Package and the Prospectus or
incorporated by reference therein as of the date hereof, (i) neither the Company
nor any Subsidiary shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, and (ii) there shall not have
been any change in the capital stock or long-term debt of the Company or any
Subsidiary, or any change, or any development involving a prospective change, in
or affecting the business, management, financial position, stockholders’ equity
or results of operations of the Company, otherwise than as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (g) is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated in the
General Disclosure Package.

(h)      No action shall have been taken and no law, statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would prevent the issuance or sale of the Securities or the
Delayed Exercise Warrant Shares or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or any Subsidiary; and no injunction, restraining order or order of any
other nature by any federal or state court of competent jurisdiction shall have
been issued which would prevent the issuance or sale of the Securities or the
Delayed Exercise Warrant Shares or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company or any Subsidiary.

(i)       Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, NYSE MKT or the NASDAQ Stock Market or in the
over-the-counter market, or trading in any securities of the Company on
any exchange or in the over-the-counter market shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv)

 

-30-



--------------------------------------------------------------------------------

there shall have occurred such a material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States shall be such) as to make it, in the
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus.

(j)      The Placement Agent shall have received on or prior to the date of this
Agreement the written agreements, substantially in the form of Exhibit C hereto,
of the executive officers, directors, stockholders, optionholders and
warrantholders of the Company listed in Schedule B to this Agreement.

(k)     The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.

(l)      FINRA shall have raised no objection as to the amount of compensation
allowable or payable to the Placement Agent as described in the General
Disclosure Package, any Pricing Prospectus or any Preliminary Prospectus

(m)    NASDAQ shall have determined that the Offering qualifies as a “public
offering” pursuant to NASDAQ Marketplace Rule 5635(d) and NASDAQ Interpretation
IM-5635-3.

(n)     Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates, letters or
documents as the Placement Agent shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

8.   INDEMNIFICATION AND CONTRIBUTION.

(a)     The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents and its affiliates, and each of its and
their respective directors, officers, members, employees, representatives and
agents and each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the Securities Act of or Section 20 of the Exchange
Act (collectively the “Placement Agent Indemnified Parties,” and each a
“Placement Agent Indemnified Party”) against any loss, claim, damage, expense or
liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
(B) the omission or alleged omission to state in the

 

-31-



--------------------------------------------------------------------------------

Registration Statement, any Preliminary Prospectus, any Pricing Prospectus, any
Issuer Free Writing Prospectus, any ”issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Rules and Regulations, or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (C) any breach of the
representations and warranties of the Company contained herein or in the
Subscription Agreements or failure of the Company to perform its obligations
hereunder or thereunder or pursuant to any law, any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with,
or relating in any manner to, the Securities or the Offering, and which is
included as part of or referred to in any loss, claim, damage, expense,
liability, action, investigation or proceeding arising out of or based upon
matters covered by subclause (A), (B) or (C) above of this Section 8(a)
(provided that the Company shall not be liable in the case of any matter covered
by this subclause (C) to the extent that it is determined in a final judgment by
a court of competent jurisdiction that such loss, claim, damage, expense
or liability resulted directly from any such act or failure to act undertaken or
omitted to be taken by the Placement Agent through its gross negligence or
willful misconduct), and shall reimburse the Placement Agent Indemnified Party
promptly upon demand for any legal fees or other expenses reasonably incurred by
that Placement Agent Indemnified Party in connection with investigating, or
preparing to defend, or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from the Registration
Statement, any Preliminary Prospectus, any Pricing Prospectus, any Issuer Free
Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or
in any amendment or supplement thereto or document incorporated by reference
therein made in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent specifically for use therein,
which information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 17). This indemnity agreement is not
exclusive and will be in addition to any liability, which the Company might
otherwise have and shall not limit any rights or remedies which may otherwise be
available at law or in equity to the Placement Agent Indemnified Party.

(b)      The Placement Agent shall indemnify and hold harmless the Company and
its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or

 

-32-



--------------------------------------------------------------------------------

required to be filed pursuant to Rule 433(d) under the Rules and Regulations, or
the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (ii) the omission or alleged omission to
state in the Registration Statement, any Preliminary Prospectus, any Pricing
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) under the Rules and Regulations,
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use therein, which information the parties hereto agree is limited to the
Placement Agent’s Information as defined in Section 17 and shall reimburse the
Company for any legal or other expenses reasonably incurred by such party in
connection with investigating or preparing to defend or defending against or
appearing as third party witness in connection with any such loss, claim,
damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. Notwithstanding the provisions of this Section 8(b) in no
event shall any indemnity by the Placement Agent under this Section 8(b) exceed
the total compensation received by the Placement Agent in accordance with
Section 2.5.

(c)      Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8 notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2(f) or
the Placement Agent in the case of a claim for indemnification under
Section 8(b), (ii) such indemnified party shall have been advised by its counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to the indemnifying party that make it
inadvisable for joint representation by

 

-33-



--------------------------------------------------------------------------------

one counsel, or (iii) the indemnifying party has failed to assume the defense of
such action and employ counsel reasonably satisfactory to the indemnified party
within a reasonable period of time after notice of the commencement of the
action or the indemnifying party does not diligently defend the action after
assumption of the defense, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of (or, in the case of a failure to diligently
defend the action after assumption of the defense, to continue to defend) such
action on behalf of such indemnified party and the indemnifying party shall be
responsible for legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action; provided,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such indemnified parties (in addition to any local
counsel), which firm shall be designated in writing by the Placement Agent if
the indemnified parties under this Section 8 consist of any Placement
Agent Indemnified Party or by the Company if the indemnified parties under this
Section 8 consist of any Company Indemnified Parties. Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing.    No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.    Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment. In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.

 

-34-



--------------------------------------------------------------------------------

(d)      If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other hand from the offering of the Securities, or (ii) if the
allocation provided by clause (i) of this Section 8(d) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received
by the Placement Agent in connection with the Offering, in each case as set
forth in the table on the cover page of the Prospectus. The relative fault of
the Company on the one hand and the Placement Agent on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in the Registration Statement, any Preliminary
Prospectus, any Pricing Prospectus, any Issuer Free Writing Prospectus,
any “issuer information” filed or required to be filed pursuant to Rule 433(d)
under the Rules and Regulations, or the Prospectus, or in any amendment or
supplement thereto or document incorporated by reference therein,
consists solely of the Placement Agent’s Information as defined in
Section 17. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d). any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. Notwithstanding the
provisions of this Section 8(d), the Placement Agent shall not be required to
contribute any amount in excess of the total compensation received by the
Placement Agent in accordance with Section 2.5 less the amount of any damages
which the Placement Agent has otherwise

 

-35-



--------------------------------------------------------------------------------

paid or become liable to pay by reason of any untrue or alleged untrue
statement, omission or alleged omission, act or alleged act or failure to act or
alleged failure to act. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

9.    TERMINATION.    The obligations of the Company hereunder and under the
Subscription Agreements may be terminated by the Company, in its absolute
discretion by notice given to the Placement Agent and the Purchasers prior to
delivery of and payment for the Securities if, prior to that time, NASDAQ shall
have determined that the Offering does not qualify as a “public offering”
pursuant to NASDAQ Marketplace Rule 5635(d). The obligations of the Placement
Agent and the Purchasers hereunder and under the Subscription Agreements may be
terminated by the Placement Agent, in its absolute discretion by notice given to
the Company prior to delivery of and payment for the Securities if, prior to
that time, (i) any of the conditions to closing in Section 7 shall not have been
satisfied in full and shall not have been expressly waived in writing by the
Placement Agent, (ii) any of the events described in Section 7(a), (b), (g), (h)
or (i) shall have occurred or (iii) the Purchasers shall decline to purchase the
Securities for any reason permitted under this Agreement or the Subscription
Agreements.

10. REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES.        Notwithstanding anything
to the contrary in this Agreement, if (a) this Agreement shall have been
terminated pursuant to Section 9, (b) the Company shall fail to tender the
Securities for delivery to the Purchasers for any reason not permitted under
this Agreement, (c) the Purchasers shall decline to purchase the Securities for
any reason permitted under this Agreement or (d) the sale of the Securities is
not consummated because any condition to the obligations of the Purchasers or
the Placement Agent set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then in
addition to the payment of amounts in accordance with Section 6 the Company
shall reimburse the Placement Agent for the reasonable documented and
accountable fees and expenses of the Placement Agent’s counsel and for such
other out-of-pocket expenses as shall have been reasonably incurred by them in
connection with this Agreement and the proposed purchase of the Securities, and
upon demand the Company shall pay the full amount thereof to the Placement
Agent.

11. ABSENCE OF FIDUCIARY RELATIONSHIP.    The Company acknowledges and agrees
that:

(a)      the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters;

(b)      the price of the Securities set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Placement Agent and the Purchasers, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

-36-



--------------------------------------------------------------------------------

(c)      it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

(d)      it waives, to the fullest extent permitted by law, any claims it may
have against the Placement Agent for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

12. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT.      This Agreement
shall inure to the benefit of and be binding upon the Placement Agent, the
Company, and their respective successors and assigns. This Agreement shall also
inure to the benefit of the Purchasers, and each of their respective successors
and assigns, which shall be third party beneficiaries hereof. Nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties and the indemnities of the Placement Agent
shall be for the benefit of the Company Indemnified Parties. It is understood
that the Placement Agent’s responsibility to the Company is solely contractual
in nature and the Placement Agent does not owe the Company, or any other party,
any fiduciary duty as a result of this Agreement.

13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.      The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities and the
Delayed Exercise Warrant Shares. Notwithstanding any termination of this
Agreement, including without limitation any termination pursuant to Sections 9
or 10, the indemnity and contribution agreements contained in Section 8 and the
covenants, representations, warranties set forth in this Agreement shall not
terminate and shall remain in full force and effect at all times.

14. NOTICES.    All statements, requests, notices and agreements hereunder shall
be in writing, and:

(a)      if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to Roth Capital Partners, LLC, 888
San Clemente Drive,

 

-37-



--------------------------------------------------------------------------------

Newport Beach, California 92660, Attention: Aaron Gurewitz, Fax: (949) 720-7227,
with a copy (which shall not constitute notice) to: Lowenstein Sandler LLP, 1251
Avenue of the Americas, New York, NY 10020, Attention: John D. Hogoboom, Fax
(973) 597-2300; and

(b)      if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to 2441 South 3850 West, Salt Lake City, Utah
84120, Attention: Chief Financial Officer, Fax: (801) 990-1051, with a copy
(which shall not constitute notice) to: Dorsey & Whitney LLP, 1400 Wewatta
Street, Suite 400, Denver, Colorado 80202, Attention: Jason K. Brenkert, Fax:
(303) 629-3450.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

15. DEFINITION OF CERTAIN TERMS.    For purposes of this Agreement, “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading.

16. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION.    This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the
City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company and the Placement Agent each
hereby consent to the jurisdiction of such courts and personal service with
respect thereto. The Company and the Placement Agent each hereby consent to
personal jurisdiction, service and venue in any court in which any legal
proceeding arising out of or in any way relating to this Agreement is brought by
any third party against the Company or the Placement Agent. The Company and the
Placement Agent each hereby waive all right to trial by jury in any legal
proceeding (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such legal proceeding brought in any such court shall be conclusive and
binding upon the Company and the Placement Agent and may be enforced in any
other courts in the jurisdiction of which the Company is or may be subject, by
suit upon such judgment.

17. PLACEMENT AGENT’S INFORMATION.    The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: the second
paragraph and the first sentence of the thirteenth paragraph under the heading
“Plan of Distribution.”

18. PARTIAL UNENFORCEABILITY.    The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

-38-



--------------------------------------------------------------------------------

19. GENERAL.    This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The
Section headings in this Agreement are for the convenience of the parties only
and will not affect the construction or interpretation of this Agreement. This
Agreement may be amended or modified, and the observance of any term of this
Agreement may be waived, only by a writing signed by the Company and the
Placement Agent.

20. COUNTERPARTS.    This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 

-39-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours,

GREAT BASIN SCIENTIFIC, INC.

By:

 

/s/ Jeffrey Rona

 

Name: Jeffrey Rona

 

Title:   CFO

 

Accepted as of the date first above written:

ROTH CAPITAL PARTNERS, LLC

By:

 

/s/ Aaron Gurewitz

 

Name: Aaron Gurewitz

 

Title: Head of Equity Capital Markets

 

-40-



--------------------------------------------------------------------------------

SCHEDULE A

General Use Free Writing Prospectuses

None



--------------------------------------------------------------------------------

SCHEDULE B

Ryan Ashton

David Spafford

Robert Jenison

Jeffrey Rona

Sam Chawla

Ronald Labrum

Kirk Calhoun



--------------------------------------------------------------------------------

EXHIBIT A

Form of Subscription Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Series E Warrant



--------------------------------------------------------------------------------

EXHIBIT C

Form of Lock Up Agreement

[●], 2016

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the proposed
Placement Agent Agreement (the “Placement Agreement”) to be entered into by and
between Great Basin Scientific, Inc., a Delaware (the “Company”), and Roth
Capital Partners, LLC (“Roth”), with respect to the proposed public offering of
securities of the Company (the “Offering”), including shares of the company’s
common stock, par value $0.0001 per share (the “Common Stock”).

In order to induce you to enter into the Underwriting Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is 90 days after the date of the
final prospectus relating to the Offering, the undersigned will not, without the
prior written consent of Roth, (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or file (or participate in the
filing of) a registration statement with the Securities and Exchange Commission
(the “Commission”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder (the “Exchange Act”)
with respect to, any shares of Common Stock or any other securities of the
Company that are substantially similar to shares of Common Stock or any
securities convertible into or exchangeable or exercisable for, or any warrants
or other rights to purchase, the foregoing, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of shares of Common Stock or any other securities of
the Company that are substantially similar to shares of Common Stock, or any
securities convertible into or exchangeable or exercisable for, or any warrants
or other rights to purchase, the foregoing, whether any such transaction is to
be settled by delivery of shares of Common Stock or such other securities, in
cash or otherwise or (iii) publicly announce an intention to effect any
transaction specified in clause (i) or (ii).

The foregoing paragraph shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing with the Representative to be bound by the
terms of this Lock-Up Agreement, (b) dispositions to any trust for the direct or
indirect benefit of the undersigned and/or the immediate family of the
undersigned, provided that such trust agrees in writing with the Representative
to be bound by the terms of this Lock-Up Agreement, (c) transfers of shares of
Common Stock or securities convertible into Common Stock on death by will or
intestacy, (d) sales or transfers of shares of Common Stock solely in connection
with the “cashless” exercise of Company stock options outstanding on the date
hereof for the purpose of exercising such stock options (provided that any
remaining shares of Common Stock received upon such exercise will be subject to
the restrictions provided for in this Lock-Up Agreement) or (e) sales or
transfers of shares of Common Stock or securities convertible into shares of
Common Stock pursuant to a sales plan entered into prior to the date hereof
pursuant to Rule 10b5-1 under the Exchange Act, a copy of which has been
provided to the Roth. In addition, the restrictions sets forth herein shall not

 

F-1



--------------------------------------------------------------------------------

prevent the undersigned from entering into a sales plan pursuant to Rule 10b5-1
under the Exchange Act after the date hereof, provided that (i) a copy of such
plan is provided to Roth promptly upon entering into the same and (ii) no sales
or transfers may be made under such plan until the Lock-Up Period ends or this
Lock-Up Agreement is terminated in accordance with its terms. For purposes of
this paragraph, “immediate family” shall mean the undersigned and the spouse,
any lineal descendent, father, mother, brother or sister of the undersigned.

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the Lock-Up Period, any and all rights, if any, to request or
demand registration pursuant to the Securities Act of 1933, as amended, of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for shares of Common Stock that are registered in the name of the
undersigned or that may be deemed to be beneficially owned by the undersigned
under the Exchange Act. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for shares of Common Stock or that may be deemed to be beneficially
owned by the undersigned under the Exchange Act.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock to be sold in the Offering.

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) if the closing of the Offering does not occur prior to
ninety (90) days from the date of this Lock-Up Agreement or (iii) for any reason
the Placement Agreement shall be terminated in accordance with its terms prior
to the closing of the Offering, this Lock-Up Agreement shall be terminated and
the undersigned shall be released from its obligations hereunder.

[signature page follows]

 

F-2



--------------------------------------------------------------------------------

[Signatory]

By:

 

 

 

Name:

 

Title:

 

F-3